Citation Nr: 1448840	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-13 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma. 

2.  Entitlement to service connection for residuals of pneumonia. 


REPRESENTATION

Veteran represented by:	Vonne L. Karraker, Attorney


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel




INTRODUCTION

The Veteran had active duty service from April 1967 to April 1970 and June 1975 to January 1985.  The Veteran's period of service from April 1967 to April 1970 was found to be honorable service.  The Veteran's period of service from June 1975 to March 1983 was also found to have been honorable service, however, the Veteran's period of service from March 1983 to January 1985 was found to be other than honorable. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision in which the Regional Office (RO) in St. Louis, Missouri denied service connection for residuals of pneuomonia.  The Veteran appealed the decision and after a statement of the case (SOC) denying the claim, the Veteran filed a timely appeal.  

The Board recognizes that the Veteran previously claimed entitlement to service connection for asthma and that the RO has previously denied his claim and closed this claim on the basis of an untimely appeal.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision. See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission"). A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2013).

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively--after there has been a finding of fact based upon competent medical evidence. See Clemons, Id. at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied. Id. However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits. Id.

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7105(c), 7104(b) (West 2002).  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find. Id.  A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition. 38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" (Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)), or whether it is evidence tending to substantiate an element of a previously adjudicated matter. See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Multiple theories pertaining to the same benefit constitute the same claim. See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

The Veteran initially filed a claim for service connection for asthma in December 2006 on the basis of having been treated for pneumonia in service.  The RO subsequently denied the claim in a rating decision in June 2007 and a statement of the case in July 2008.  Thereafter, the Veteran failed to file a timely appeal and the RO submitted a letter to the Veteran stating that his appeal was closed in November 2008.  

In the instant claim, the Veteran continues to seek service connection based upon the underlying episode of pneumonia, however variously claimed and diagnosed, as due to events (e.g., hospitalization of pneumonia) he experienced in service.  Therefore under Boggs, Ephraim, and Velez, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for asthma.  Accordingly, the issue has been characterized on the title page as such.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the Virtual VA paperless claims processing system reveals a Freedom of Information Act (FOIA) request was submitted to the Board in March 2014.  A complete copy of the claims file, including all electronic documents, was submitted to the Veteran's counsel in August 2014.  Further, the Veteran's VBMS file does not contain any documents at this time.  




FINDINGS OF FACT

1.  The June 2007 rating decision that denied the Veteran's claim of entitlement to service connection for asthma is final. 

2.  The additional evidence received since the June 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for asthma.

3.  Resolving all reasonable doubt in the Veteran's favor, he has residuals of pneumonia due to the in-service bout of pneumonia. 


CONCLUSIONS OF LAW

1.  The June 2007 rating decision denying a claim for entitlement to service connection for asthma is final. 38 U.S.C.A. § 7105 (West 2002), 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.1103 (2013).  

2.  The additional evidence received since the June 2007 rating decision is new and material, and the claim for service connection for asthma is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for service connection for residuals of pneumonia have been met. 38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for residuals of pneumonia, namely asthma, is completely favorable, no further action is required to comply with the VCAA and implementing regulations. 

Having reopened the claim on the basis of this new and material evidence, the Board must next determine whether the Veteran would be unduly prejudiced by the Board immediately proceeding with the readjudication of this claim on its underlying merits. See Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Since the Board is fully granting the claim on its underlying merits, there is no possibility of resulting prejudice from the Board's immediate consideration of this claim because the Veteran is receiving the requested benefit in its entirety. See 38 C.F.R. § 20.1102. 

II.  Analysis

A. Petition to Reopen

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim." Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a). See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO initially denied service connection for asthma in a June 2007 rating decision finding there was no nexus between the Veteran's allegations of asthma and the in-service event of hospitalization of pneumonia.  The Veteran appealed this determination; however, subsequent to the statement of the case provided by the RO, the Veteran failed to timely file an appeal.  Under these circumstances, the Board must find that the June 2007 rating decision became final. 38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2013)].  No new and material evidence was received within a year of the June 2007 rating decision.  38 C.F.R. § 3.159(b) (2013).  

The Veteran's claim to reopen was received in October 2009.  Since the June 2007 rating decision, additional evidence has been associated with the claims file, including additional statements from the Veteran, additional VA treatment records and letters from the Veteran's private physicians.  In particular, February 2010 and March 2010 letters from private physicians indicate that the Veteran's current pulmonary complaints could be due to the in-service pneumonia.  Thus, given the new medical evidence, which is presumed credible for the purposes of meeting the criteria for new and material evidence, see Justus, Id., the evidence received since the June 2007 rating decision is new and material as it is not redundant of evidence already in the record in June 2007, and relates to the unestablished fact of whether a current respiratory disorder is related to an in-service incident. See 38 C.F.R. § 3.156(a). Accordingly, the issue of entitlement to service connection for asthma is reopened. 38 U.S.C.A. § 5108.



B.  Service Connection for Residuals of Pneumonia

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Statements submitted throughout this appeal reflect the Veteran's contention that he is entitled to service connection for residuals of pneumonia.  Specifically, he contends that his current respiratory complaints and lung scarring are due to his contraction of pneumonia during service. 

Here, in-service treatment records document treatment for pneumonia.  A January 1979 narrative summary indicated that the Veteran received treatment at a hospital for pneumonia.  A prominent patchy infiltrate in the left lower lobe with an early infiltrate in the right middle lobe were noted upon examination.  The physician considered that the Veteran's symptoms were consistent with unusual types of pneumonias, such as Legionnaire's Disease.  The Veteran was placed on tetracycline, after which slow improvement was noted. 

Follow-up examinations conducted in 1979 by the Internal Medicine Clinic at the same hospital indicated his condition had resolved.  The Veteran's condition continued to be documented as resolved and the tests for Legionnaire's Disease were negative.  

Furthermore, while the Veteran's exit examination does not appear to be within the record, the last recorded examination contained within the record, dated December 1984, noted the Veteran's claim of shortness of breath.  

Post-service treatment records in 2003 in the form of a computerized tomography (CT) scan in 2003 of the Veteran's chest indicated the presence of a small amount of consolidating change in the right lower lobe with some adjacent pleural effusion.  The following year in January 2004, a radiologist noted findings of a small right pleural effusion that had not changed since the prior examination as well as fibrosis in the right lung base.  

Additional post-service treatment records dated, January 2010, noted that the Veteran was seen by a radiologist who determined there was right lower lobe infiltrate with linear plate atelectactic changes in the right middle lobe and right lower lobe.  During January 2010, a private family physician diagnosed the Veteran with asthma. 

The Veteran submitted various private medical treatment records from a private family practice physician, Dr. D, from 2007 through 2010, as well as a diagnostic study, and letters from private physicians, as previously noted.   

Turning to the question of whether there is an etiological relationship between a current disability and service, the Board notes that the record contains three opinions which must be considered and weighed. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence , the credibility and weight to be attached to medical opinions are within the province of the Board).  When faced with conflicting medical opinions, the Board may favor one medical opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board will consider each of the three opinions below.  

VA law also provides that service connection may not be established for a disability based on a resort to pure speculation or even remote possibility. See 38 C.F.R. § 3.102 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (providing that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Obert v. Brown, 5 Vet.App. 30, 33 (1993) (noting that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship). 

In a February 2010 letter from a pulmonologist, Dr. A, submitted to VA stated the Veteran had "chronic complaints of dyspnea on exertion and intermittent difficulties with pleurisy particularly in the right side of his chest."  The pulmonologist further stated that pulmonary function studies performed in 2007 and 2010 demonstrated mild restrictive lung disease and a CT scan demonstrated regions of fibrosis in the top and bottom of the right lung.  Dr. A. noted that the Veteran had a history of a severe episode of Legionella pneumonia in 1979 and 1980.  In her opinion, the pulmonologist found the Veteran's "severe pneumonia" "could have" contributed to his current, chronic ongoing pulmonary complaints.  

In a March 2010 letter, Dr. D, the family practice physician, stated that the Veteran had chronic shortness of breath and dyspnea on exertion.  Pulmonary function tests revealed restrictive lung disease and a CT scan of his chest revealed "some bibasilar scarring and fibrosis consistent with his previous pneumonia."  In his opinion, the physician opined the Veteran's pulmonary scarring "could certainly be" attributed to his previous pneumonia.  

In September 2010, the Veteran was evaluated by a VA examiner.  Upon examination and the administration of a pulmonary function test as well as the Veteran's history of a CT scan, the physician found the test was suggestive of a restrictive abnormality in the right lung.  The examiner indicated the documentation in the claims file showed the presence of a lung disorder in 2003, which presented for the first time since the Veteran's separation from the military.  The examiner concluded that the Veteran's current restrictive airway disease of the right lung is less likely as not caused by or related to the pneumonia that the Veteran experienced while in service.  

In sum, there is medical opinion evidence in favor of the Veteran's claim and medical opinion evidence against the Veteran's claim.  The Board recognizes that Dr. A. uses the term "could have" but the underlying reasoning that the Veteran suffered a "severe" bout of pneumonia during service that required a lengthy hospitalization stay renders the opinion more than mere speculation.  Service treatment records show the Veteran was hospitalized from November 24, 1978 to January 2, 1979.  The Court recently reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  The Board finds that reasonable doubt should be resolved in favor of the Veteran.  The Board concludes that the criteria for service connection for residuals of pneumonia are met.  As such, service connection for residuals of pneumonia is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for asthma is granted to this extent. 

Service connection for residuals of pneumonia is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


